Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1 (and its respective dependent claims 2-14), while PG Publication No. 2017/0191540 to Ishikawa et al disclose a brake pad for a brake pad apparatus having a friction member brought into contact with a brake disk, a back plate coupled to the friction member and movably mounted on a torque member or a pad liner coupled to the torque member, a slide guide shim mounted on the back plate, and a slide shim movably mounted on the back plate, covering the slide guide shim, and slidably disposed on the slide guide shim, wherein the back plate comprises a back plate body, a pair of mounting protrusions, and wherein the slide guide shim comprises a slide guide body brought into contact with the back plate body, Ishikawa et al do not disclose a buffer extending from the slide guide shim body so as to be bent toward the friction member and covering each of the pair of mounting protrusions. 
	Upon further reconsideration by the examiner and as applicant pointed out in his remarks filed November 23, 2021, the locking folded part 22 readable as the buffer in the Ishikawa et al reference does not extend to be bent toward the friction member 1a/6, but rather bent in a direction away from the friction member 1a/6 (see Fig. 4 of Ishikawa). Thus, in at least this respect, Ishikawa does not suggest “a buffer extending from the slide guide shim body so as to be bent toward the friction member” as now recited in amended claim 1. Moreover, the locking folded part/buffer 22 of Ishikawa et al does not cover the alleged mounting protrusions (i.e., the tabbed ends of element 2a) of the back plate 2a in any direction (see Fig. 7 of Ishikawa). So in this respect, Ishikawa  protrusions” as now recited in amended claim 1.
	It is for these reasons that applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        12/01/21